Case: 14-13282    Date Filed: 06/03/2015   Page: 1 of 24


                                                                         [PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 14-13282
                          ________________________

                   D.C. Docket No. 5:10-cv-00568-WTH-PRL

VIVIAN JACKSON,
Personal Representative of the Estate of Darius Johnell James

                                                                  Plaintiff-Appellee,

                                      versus


PRESTON WEST, in his individual capacity,
RONALD BURNETTE, in his individual capacity,
STANLEY ROSS, in his individual capacity,
MARK MCEWAN, in his individual capacity,
MICHAEL FORTE, in his individual capacity,
JOSEPH LAVERTUE, in his individual capacity,
DONALD THORSBERG, in his individual capacity,

                                                          Defendants-Appellants.
                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                  (June 3, 2015)
                Case: 14-13282       Date Filed: 06/03/2015       Page: 2 of 24


Before MARTIN and ROSENBAUM, Circuit Judges, and COOGLER,* District
Judge.

MARTIN, Circuit Judge:

       This case is about the tragic death, by suicide, of Darius Johnell James while

he was in the custody of the Marion County Jail in Ocala, Florida. On October 14,

2007, Mr. James took his own life by hanging himself with a bed sheet. He was 22

years old at the time. Vivian Jackson, Mr. James’s mother and the Personal

Representative of his Estate, filed a 42 U.S.C. § 1983 complaint against the county

sheriff in his official capacity and against ten corrections officers in their

individual capacities. She alleged that these officers violated the Due Process

Clause of the United States Constitution by failing to prevent Mr. James’s death.

The District Court ruled that qualified immunity barred suit against three officers,

but not against the remaining seven: Captains Burnett 1 and Forte, Corporals

McEwan and West, Sergeant Ross, and Officers Lavertue and Thorsberg.2 These

officers appeal that order here. They argue that because they did not have

subjective knowledge of a serious risk of suicide, they were not deliberately

indifferent to Mr. James’s taking of his own life. Our precedent requires us to


      * Honorable L. Scott Coogler, United States District Judge for the Northern District of
Alabama, sitting by designation.
       1
        Although our docket refers to Captain Burnett’s last name as “Burnette,” the
defendants’ brief refers to his last name as “Burnett,” as do we.
       2
        The claim against the sheriff is not before us. It has been stayed by the District Court
pending the outcome of this appeal.
                                                2
             Case: 14-13282     Date Filed: 06/03/2015    Page: 3 of 24


agree, and we reverse.

                                         I.

      The details of Mr. James’s stay in prison are lengthy but important. The

defendants are entitled to qualified immunity unless they had subjective knowledge

of a serious risk that Mr. James would attempt suicide.

      Mr. James was arrested on June 30, 2007, for an alleged robbery and home

invasion. When first admitted that day, Mr. James was given a suicide prevention

screening by a licensed nurse employed by Prison Health Services—the

independent contractor that provided medical and mental health care to inmates

and pretrial detainees. That nurse noted that Mr. James said “he [was] ready to

die,” “talk[ed] about seeing evil,” and “appear[ed] overly anxious, afraid or angry.”

He was assigned to “SP,” the prison’s suicide prevention section. The next day,

July 1, a Prison Health Services counselor conducted a psychological exam. The

counselor noted that Mr. James appeared “agitated” and “defensive” and thought

“everyone wanted to kill him,” but also noted that he denied any suicidal ideation

at that time. Based on that assessment, the counselor directed that Mr. James be

released from the suicide prevention section to the Charlie Foxtrot section, which

housed inmates designated as “special needs.”

      At around 9 p.m. on July 1, Mr. James and three defendants, Officers

Lavertue and Thorsberg, and Captain Burnett, were involved in an incident in the


                                         3
               Case: 14-13282      Date Filed: 06/03/2015      Page: 4 of 24


Charlie Foxtrot section. Another inmate named Evans began to shout verbal

threats at an officer, and Mr. James “verbally agree[d] with him, nodd[ed] [his]

head[] and pound[ed] [his] fist[] into his palm[], saying, ‘yeah, yeah, let’s get

him.’” After Evans was restrained and removed from the Charlie Foxtrot section,

Officer Thorsberg reported the following:

       Sgt. Hampton [a non-party] then counseled with inmate James in the
       presence of writer [Officer Thorsberg] and Officer Lavertue. It was
       obvious to all officers that inmate James has certain anti-social,
       aggressive behavioral problems that may need to be addressed by the
       medical/psyc[h] department. Sgt. Hampton talked to medical and it
       was determined that inmate James would be placed on AC[3]
       confinement status pending a psychological exam. No [disciplinary
       report was] written due to his diminished mental capacity. Sgt.
       Hampton and Officer Lavertue escorted him to Alpha pod without
       further incident. Inmate James took his property with him.
Although he was not present for the incident, Captain Burnett, as watch

commander, was required to read this narrative at the end of his shift.

       The next day, July 2, Mr. James met with a Prison Health Services

counselor. He told the counselor that he was “god’s chosen one,” and that he had

no mental health problems until he took cold medicine. There is no mention of

suicidal ideation that day. Mr. James remained in the Alpha pod for three days. In

the evening of July 4, Mr. James began yelling and flooded his cell with water.

After he ignored orders to submit to handcuffing from five officers, an officer used


       3
         “AC” stands for the Alpha pod, section C, which houses “male inmates with
disciplinary actions against them.”
                                              4
               Case: 14-13282       Date Filed: 06/03/2015      Page: 5 of 24


a Taser three times to subdue him. Throughout the altercation, Mr. James tried to

“hit, kick and bite the officers involved,” “was combative,” and was “out of

control.” Eventually, he was secured to a hospital bed in Alpha pod, E section,

checked, released, and rehoused in Alpha pod, B section without any further

incident. The only defendant involved in this incident was Captain Burnett, who

again was required to read the report.

       On July 6, while still in Alpha pod, B section, Mr. James said to Officer

Mosher—not a defendant 4—that he “wanted to go suicide.” When asked if “he

intended to hurt himself, . . . he replied ‘I’m for real, I’m super suicidal. I want to

cut my throat.’” Mr. James was immediately “handcuffed, escorted to medical and

evaluated . . . and placed on suicidal precaution.” The only defendant involved in

this incident was Captain Forte, who was the commanding officer that day and was

required to read the report. Mr. James remained in the suicide prevention section

until July 10. His evaluation that day says that he denied suicidal ideation and that

he was “doing much better.” He was released by medical personnel from the

suicide prevention section back to the Charlie Foxtrot section.

       No other major incidents occurred during the month of July, though Mr.

James was transferred to the Alpha pod again on July 17, and was returned to

Charlie Foxtrot on July 24. On August 3, 5, 7, 9, and 31, Mr. James submitted

       4
        Officer Mosher was among the original defendants, but the District Court granted his
motion for summary judgment, and that holding has not been challenged on appeal.
                                               5
              Case: 14-13282     Date Filed: 06/03/2015    Page: 6 of 24


inmate medical request forms saying that he was having difficulty sleeping and felt

stressed. It appears that those requests were, as the District Court put it, “largely

ignored.”

      On August 6, another incident occurred. In the Charlie Foxtrot section,

Officer Lavertue and a non-party officer found another inmate (Anthony McBride)

“on top of [Mr. James] hitting him with closed fists.” Mr. James was seen by a

nurse, who “cleared him to remain in the Foxtrot Section.” Inmates who witnessed

the incident told the officers that “inmate McBride went upstairs to inmate

James[’s] cell 248 went into his cell and closed the door and started to hit inmate

James.” Mr. James remained in the Charlie Foxtrot section, but was moved to cell

154, on the lower level.

      On August 12, Mr. James requested to be moved from the “special needs”

section into the general population. On August 14, a doctor approved this request

after noting that he denied any suicidal/homicidal ideation. Mr. James was moved

to the Charlie Bravo section. On August 15, however, Mr. James “report[ed] he

c[ouldn’t] handle [general population].” Although he reported to medical

personnel “no SI/HI” (suicidal/homicidal ideation), he “fe[lt] very anxious and like

people [were] out to harm him.” He was moved back to Charlie Foxtrot that day.

Officer Lavertue placed Mr. James in cell 152 on the lower level.

       On September 4, Mr. James was involved in an altercation with another


                                           6
             Case: 14-13282     Date Filed: 06/03/2015   Page: 7 of 24


inmate, Alvin Rivers. Witnesses said that “inmate Rivers and inmate James had a

verbal disagreement over their dinner trays and inmate Rivers struck inmate James

on the forehead twice. The witnesses also agreed that inmate James only tried to

defend himself and clearly was not the aggresser [sic].” On September 21, Mr.

James was involved in a verbal dispute with another inmate, though officers were

able to stop it before it turned physical. Mr. James was transferred to the Alpha

pod for disciplinary confinement, and remained there until October 2, when he was

returned to Charlie Foxtrot. None of the defendants were involved in either of

these September incidents.

      On October 14, Mr. James committed suicide in cell 254 on the upper level

of the Charlie Foxtrot section. The last officer to see Mr. James alive was Officer

West—a defendant. He says: “I did observe the decedent on or about 0645 hours

on October 14, 2007, during breakfast and he received his breakfast tray. At

approximately 07:20, I conducted a headcount and the decedent was alive, awake

and accounted for.” At around 10:09 a.m., an inmate notified four officers—

Captain Burnett, Sergeant Ross, and Officers McEwan and West (all defendants)—

that another inmate was hanging himself. According to Sergeant Ross’s

description, the following occurred:

      Inmate Seiler advised us that inmate Darrius James was hanging
      himself. Officer West and myself entered cell 254 where inmate
      James is currently housed and discovered inmate James hanging from
      the bedpost with an inmate bedsheet. Captain Burnett and Sergeant
                                         7
              Case: 14-13282     Date Filed: 06/03/2015    Page: 8 of 24


      Ross were present in Charlie pod at this time and entered Foxtrot
      Section with us. At approximately 1010 hours Captain Burnett called
      a Signal 34 Code Red on the radio. Officer West and I lifted inmate
      James off the ground and Captain Burnett removed the bedsheet from
      the bedpost. Once inmate James was laying on the ground Officer
      West removed the bedsheet from around inmate James’ neck. I
      checked inmate James for a pulse with negative results and then I
      began chest compressions.
The incident report states that the officers continued to give medical care until

medical services personnel arrived at approximately 10:25 a.m. At approximately

10:45 a.m., Mr. James was transported to a hospital. At approximately 11:11 a.m.,

he was pronounced dead.

      Ms. Jackson filed a § 1983 complaint against the county sheriff in his

official capacity and against ten corrections officers in their individual capacities.

Ms. Jackson then agreed to the grant of motions for summary judgment of three of

the officers—Officers Mosher, Savarese, and Hampton. The District Court

summarily denied the motions for summary judgment—except for those three

officers—in a one-page order. The remaining seven officers appealed, and this

Court vacated the District Court’s order and remanded the case for the District

Court “to enter a reasoned order that addresses whether these seven officers are

entitled to a summary judgment,” Jackson v. Sheriff, Marion Cnty., Fla., 515 F.

App’x 876, 877 (11th Cir. 2013) (per curiam).

      On remand, the District Court entered a detailed order explaining why it

denied summary judgment for the remaining seven officers. That order is now

                                           8
                 Case: 14-13282       Date Filed: 06/03/2015       Page: 9 of 24


before us on appeal.

                                                II.

      We review de novo the District Court’s denial of summary judgment. Cagle

v. Sutherland, 334 F.3d 980, 985 (11th Cir. 2003) (per curiam). Summary

judgment is appropriate if “the movant shows that there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a). “[C]ourts are required to view the facts and draw reasonable

inferences in the light most favorable to the party opposing the summary judgment

motion.” Scott v. Harris, 550 U.S. 372, 378, 127 S. Ct. 1769, 1774 (2007)

(alteration adopted) (quotations omitted). In this case, that is Ms. Jackson, so we

view the record in the light most favorable to her.

      “Government officials performing discretionary functions are entitled to

qualified immunity ‘insofar as their conduct does not violate clearly established

statutory or constitutional rights of which a reasonable person would have

known.’” Hartley v. Parnell, 193 F.3d 1263, 1268 (11th Cir. 1999) (quoting

Harlow v. Fitzgerald, 457 U.S. 800, 818, 102 S. Ct. 2727, 2738 (1982)).5 We

focus on two questions: “first, . . . whether there is ‘an underlying constitutional

violation,’ [and] second, . . . whether the law the public official is alleged to have

violated was ‘clearly established’ at the time of incidents giving rise to the suit.”


      5
          All parties agree that the defendants were performing discretionary functions.
                                                 9
             Case: 14-13282     Date Filed: 06/03/2015    Page: 10 of 24


Taylor v. Adams, 221 F.3d 1254, 1257 (11th Cir. 2000) (citations omitted).

      A § 1983 claim is predicated on an alleged violation of an underlying
      constitutional right. In the case of a pre-trial detainee like [Mr.
      James], the Eighth Amendment prohibitions against cruel and unusual
      punishment do not apply. Nevertheless, in regard to providing pretrial
      detainees with such basic necessities as medical care, the minimum
      standard allowed by the due process clause is the same as that allowed
      by the eighth amendment for convicted persons. Thus, pretrial
      detainees like [Mr. James] plainly have a Fourteenth Amendment due
      process right to receive medical treatment for illness and injuries,
      which encompasses a right to psychiatric and mental health care, and
      a right to be protected from self-inflicted injuries, including suicide.

Cook ex rel. Estate of Tessier v. Sheriff of Monroe Cnty., Fla., 402 F.3d 1092,

1115 (11th Cir. 2005) (alterations adopted) (quotation marks and citations

omitted).

      “In a prisoner suicide case, to prevail under section 1983 for violation of

substantive rights, under either the eighth or fourteenth amendment, the plaintiff

must show that the jail official displayed deliberate indifference to the prisoner’s

taking of his own life.” Edwards v. Gilbert, 867 F.2d 1271, 1274–75 (11th Cir.

1989) (emphasis added) (quotation omitted). “In addition, once the defense of

qualified immunity is raised, the plaintiff must persuade the court that the law was

clearly established that the defendant’s conduct in the circumstances amounted to

deliberate indifference.” Id. at 1275 (quotation omitted).

      [D]eliberate indifference has three components: (1) subjective
      knowledge of a risk of serious harm; (2) disregard of that risk; (3) by
      conduct that is more than mere negligence. Therefore, summary
      judgment must be granted for the defendant official unless the

                                          10
             Case: 14-13282      Date Filed: 06/03/2015    Page: 11 of 24


      plaintiff presents evidence of the official’s subjective knowledge, as
      follows: since a finding of deliberate indifference requires a finding of
      the defendant’s subjective awareness of the relevant risk, a genuine
      issue of material fact exists only if the record contains evidence, albeit
      circumstantial, of such subjective awareness.

McElligott v. Foley, 182 F.3d 1248, 1255 (11th Cir. 1999) (alterations adopted)

(quotation marks and citations omitted). “Absent knowledge of a detainee’s

suicidal tendencies, . . . failure to prevent suicide has never been held to constitute

deliberate indifference.” Popham v. City of Talladega, 908 F.2d 1561, 1564 (11th

Cir. 1990) (per curiam). “Each individual Defendant must be judged separately

and on the basis of what that person knows.” Burnette v. Taylor, 533 F.3d 1325,

1331 (11th Cir. 2008).

      This rule is exemplified in Snow ex rel. Snow v. City of Citronelle,

Alabama, 420 F.3d 1262 (11th Cir. 2005). In that prison suicide case, this Court

affirmed the District Court’s grant of qualified immunity for five defendants, but

reversed for one. We held that, for five of the defendants, the plaintiff “ha[d] not

presented any evidence that [the defendants] had subjective knowledge of a strong

likelihood that [the decedent] would attempt to commit suicide.” Id. at 1269.

Although the decedent told a doctor that she had attempted suicide four times in

the past, “there [was] no evidence that these defendants knew about that

information.” Id. At best, one of those five officers heard the decedent tell a

doctor that she had attempted suicide in the past, but that officer “did not know


                                           11
             Case: 14-13282     Date Filed: 06/03/2015    Page: 12 of 24


when the attempt had taken place.” Id. “[T]his knowledge, without more, [was]

not sufficient to put [the officer] on notice of a strong likelihood rather than a mere

possibility that the self-infliction of harm will occur.” Id. (quotation omitted).

      By contrast, for a sixth officer, this Court reversed the District Court’s

finding of qualified immunity. The record revealed the following:

      First, [the officer] testified in deposition that he telephoned [another]
      jail, and a jailor told him that, sometime in the last month, [the
      decedent] had tried to cut her wrist while in custody there and had
      given them a lot of trouble. Second, the [the decedent’s family]
      testified that [the officer] told them [the decedent] was suicidal.
      Third, it is undisputed that [the officer] did not communicate any
      information regarding his belief that [the decedent] was a strong
      suicide risk to anyone else at the jail. Finally, [the officer] stated that
      he did not take the actions he would have taken had he regarded [the
      decedent] as a suicide risk.

Id. at 1270. In sum, in the face of information that should have alerted him to a

risk that the decedent would attempt suicide, this officer “did nothing.” Id. On

this evidence, we held that “a jury could find that [the officer] subjectively

believed that there was a strong risk that [the decedent] would attempt suicide and

deliberately did not take any action to prevent her suicide.” Id.

                                          III.

      Because we must consider each officer individually, we analyze what each

officer knew about Mr. James’s risk for suicide at the time of his death. We

conclude that none of the seven officers appealing the District Court’s order had

subjective knowledge of a strong risk that Mr. James would attempt suicide, and

                                          12
             Case: 14-13282     Date Filed: 06/03/2015   Page: 13 of 24


that none of the seven officers were deliberately indifferent for qualified immunity

purposes. Summary judgment should have been granted to each of them.

                                  Officer Lavertue

      Officer Lavertue first interacted with Mr. James during the July 1, 2007,

incident in which Mr. James joined another inmate in verbally attempting to incite

violence against officers. Although the incident report mentioned “certain anti-

social, aggressive behavioral problems that may need to be addressed by the

medical/psyc department,” it said nothing about any threat of suicide. Next,

Officer Lavertue interacted with Mr. James during the August 6, incident in which

officers found another inmate on top of Mr. James punching him. There was no

suggestion of suicide risk. Based on the assignment sheets, which are slightly

incomplete and begin only on August 8, from September 4 until Mr. James’s

suicide on October 14, Officer Lavertue did not work in Charlie pod at all. In his

sworn interrogatory, he said that he “was never informed by the decedent or any

other individual that the decedent was at risk of self[-]harm and/or suicide.”

      Based on the two incidents Officer Lavertue saw—neither involving any

mention of suicide—we see no genuine issues of fact regarding whether Officer

Lavertue had subjective knowledge of a strong risk of suicide. “Anti-social,

aggressive behavioral problems” do not rise to the level of a strong risk of suicide.

Neither did Officer Lavartue have any recorded interaction with Mr. James from


                                         13
             Case: 14-13282     Date Filed: 06/03/2015    Page: 14 of 24


September 4th until Mr. James’s suicide forty days later. Thus, he could have had

no warning of suicide risk during that time. Officer Lavartue’s summary judgment

motion should have been granted.

                                  Officer Thorsberg

      Like Officer Lavertue, Officer Thorsberg was also present for the July 1

incident, which included no indication that Mr. James was suicidal. In his

deposition, he stated that he wrote about Mr. James’s “[a]nti-social, aggressive”

behavior because “[Mr. James] was taking his fists and pounding it in his hand and

addressing it towards [Thorsberg].” Officer Thorsberg is not mentioned in any

other incident report. Also like Officer Lavertue, the assignment sheets reveal that

Officer Thorsberg did not work in the Charlie pod from September 4th until Mr.

James’s suicide on October 14th. For the same reasons discussed as to Officer

Lavertue, there is no genuine issue of fact regarding whether Officer Thorsberg

had subjective knowledge of a strong risk of suicide. Officer Thorsberg’s

summary judgment motion should have been granted.

                                    Captain Forte

      Captain Forte served as a watch commander. When serving in that role, he

was the person in charge of the entire jail. He was watch commander on July 6,

when Mr. James made one of his two explicit suicide threats. Though Captain

Forte was not present for the incident, he “signed off on [the report], at the end of


                                          14
             Case: 14-13282     Date Filed: 06/03/2015    Page: 15 of 24


shift, [saying] that [he] had read the report.” However, as he noted in his

deposition, “[o]nce [Mr. James] was placed on suicide precaution,” Captain Forte

would not “have personally followed up to see what happened to” him. Prison

Health Services—the independent contractor that provided medical services—

would decide when Mr. James should be released from the suicide prevention

section and back into general population. The incident on July 6 was the only

warning that Captain Forte had of any suicidal ideation. No one contests that all

the officers involved in that incident followed proper protocol and immediately

sent Mr. James to the suicide prevention section and scheduled him for mental

health evaluation.

      “[D]eliberate indifference requires that the defendant deliberately disregard

a strong likelihood rather than a mere possibility that the self-infliction of harm

will occur.” Cook, 402 F.3d at 1115 (quotation and citation omitted). Captain

Forte did not disregard a strong likelihood that Mr. James would commit suicide in

October based on the July incident. All indications are that during the July

incident, the responding officers did what they were required to do. That is, to

ensure that Mr. James was immediately transferred to the suicide prevention

section. Ms. Jackson has offered no legal precedent to suggest that following a

transfer to the suicide prevention section, a watch commander should be liable for

medical personnel’s independent decision days later to release an inmate. Captain


                                          15
             Case: 14-13282    Date Filed: 06/03/2015   Page: 16 of 24


Forte’s summary judgment motion should have been granted.

                                 Corporal McEwan

      Corporal McEwan worked in the Charlie pod for many days in August,

September, and October, when Mr. James was mostly housed in the Charlie

Foxtrot section. The only incident report mentioning Corporal McEwan is one

from August 4, when he was notified by a jail trustee that Mr. James was in a fight.

There is no mention of suicide in that report. Corporal McEwan was also present

on October 14, and was one of the officers that responded to Mr. James’s suicide.

However, his testimony is that before the suicide, he never recalled Mr. James

talking about wanting to kill himself or hurt himself, or asking for help. Ms.

Jackson has offered no evidence that Corporal McEwan had any specific

knowledge of Mr. James’s suicide risk. Thus, there is no genuine dispute of fact as

to whether Corporal McEwan had subjective knowledge of a strong risk of suicide,

and his summary judgment motion should have been granted.

                                   Corporal West

      Corporal West also worked in the Charlie pod for many days in August,

September, and October. Like Corporal McEwan, the only incident report

mentioning Corporal West is one following the minor fight on August 4. Also like

Corporal McEwan, Corporal West responded to Mr. James’s suicide. He is the last

officer to have a recorded interaction with Mr. James before his suicide—during a


                                         16
             Case: 14-13282    Date Filed: 06/03/2015    Page: 17 of 24


headcount about three hours earlier. In his deposition, Corporal West noted that he

remembered nothing in particular about Mr. James prior to his suicide. Just like

Corporal McEwan, there is no genuine dispute of fact about whether Corporal

West had subjective knowledge of a strong risk of suicide. Corporal West’s

summary judgment motion should have been granted.

                                   Sergeant Ross

      Sergeant Ross was a supervising officer for the Charlie pod on many days in

August, September, and October. The only incident report mentioning Sergeant

Ross is the suicide report on October 14. It is undisputed that Sergeant Ross had

no recorded contact with Mr. James before that day. His summary judgment

motion should have been granted.

                                   Captain Burnett

      Like Captain Forte, Captain Burnett was a watch commander and was

responsible for overseeing the entire jail when he was on duty. The assignment

sheets show that he was watch commander many days in August, September, and

October. He was also on duty on July 1, when Mr. James threatened officers. And

he was one of several responding officers to Alpha pod on July 4, when Mr. James

flooded his cell. Neither of those July reports contains any mention of suicide.

      As with the officers above, neither the July 1 nor the July 4 incidents

involved any suggestion of suicidal ideation, so we find no genuine dispute of fact


                                         17
             Case: 14-13282     Date Filed: 06/03/2015    Page: 18 of 24


as to whether Captain Burnett had subjective knowledge of a strong risk of suicide.

A report of “[a]nti-social, aggressive behavioral problems” does not rise to the

level of a strong risk of suicide. Captain Burnett’s summary judgment motion

should have been granted.

                                         IV.

      Despite this dearth of actual evidence, the District Court and Ms. Jackson

point to a number of pieces of information in the record as sufficient circumstantial

evidence of the defendants’ subjective knowledge of a serious risk of suicide.

None is persuasive.

      First, the District Court relied on a one-page declaration from another inmate

in the Marion County Jail. Jean-Pierre Francis said the following:

      I personally knew Darius James. . . . I was in the rec yard when Darius
      James was found hanging in his cell. I have personal knowledge that
      the officers in that section of the jail were aware of threats Darius had
      made to kill himself but they just didn’t care. I am aware that Darius
      had been telling the officers for 2-3 weeks prior to his death that he
      was going to hurt himself.

The District Court held that a jury could find that this declaration “discredit[ed] the

testimony of the Defendants that they, individually, had no knowledge that James

posed a threat of suicide.”

      We conclude that the record does not support the District Court’s holding.

Mr. Francis’s declaration provides no information that any of the defendants in this

case had knowledge of Mr. James’s threats. His declaration is short, vague, and

                                          18
               Case: 14-13282        Date Filed: 06/03/2015       Page: 19 of 24


names no officers. On top of that, during the weeks before Mr. James’s suicide, a

number of non-defendant officers were assigned to the Charlie Foxtrot section, and

any of them could have been the officers to whom Mr. Francis referred. In short,

this terse declaration is insufficient to show subjective knowledge by these

defendants. See Burnette, 533 F.3d at 1329 n.2, 1332 (holding, in a prison-suicide

case, that another inmate’s testimony that “[e]verybody told them that [the

decedent] needed help” was insufficient to show deliberate indifference because

“[w]ho exactly he meant by ‘them’ and when this notification occurred are

unspecified”). 6

       Second, the District Court said the defendants had subjective knowledge of a

strong risk of suicide because, “while it is disputed, there is evidence that one of

the places in the jail designated for the housing of suicidal inmates is the lower

level of Charlie Foxtrot.” Even assuming—as we must at summary judgment—

that some suicidal inmates were kept in the Charlie Foxtrot section, this fact alone

does not mean that the defendants had subjective knowledge that Mr. James was

suicidal. The District Court found that “for the last few weeks of his life, James

was detained in a cell that was so remote, that officers could only observe him by


       6
          We reject the defendants’ argument that Mr. Francis’s declaration is “refuted” by their
testimony that they had no knowledge of any suicidal tendencies. One cannot “refute” a
witness’s statements using another witness’s statements at summary judgment; such a swearing
contest is one for the jury to resolve. We do not conclude that Mr. Francis’s claims are refuted.
We conclude that they are simply too cursory and too vague to create a genuine issue of fact
about any defendant’s personal, subjective knowledge of a suicide risk.
                                                19
               Case: 14-13282   Date Filed: 06/03/2015    Page: 20 of 24


physically walking in front of the cell door.” But we cannot sanction a finding that

no inmates in Charlie Foxtrot could have reasonably been placed in that remote

cell. To survive summary judgment as to each defendant, Ms. Jackson must point

to a genuine issue of fact as to whether that defendant had subjective knowledge

that Mr. James specifically should not have been placed in a remote cell. She has

not done so.

       Third, the District Court suggested that the defendants’ knowledge of Mr.

James’s suicide risk can be inferred from the fact that they frequently “moved

James in and out of the Charlie Foxtrot section on several occasions, and from the

upper level to the lower level of that unit at other times.” This, Ms. Jackson

argues, demonstrates that the defendants knew about his suicidal ideation since

they sometimes placed him in cells that were more visible to the officers’ watch

booth. However, Mr. James’s “Housing Moves” log reflects that he was usually

moved because he was being transferred to another pod, or for a “bed change.”

Without more, the mere fact that Mr. James was moved around between cells

cannot show a particular defendant had subjective knowledge of a serious risk that

he would commit suicide. And as the defendants point out, there is no evidence in

the record that “there would have been any ‘advantage’ to an inmate being placed

closer to C Pod’s rovers office, as there is no evidence about the visibility of any

other cells’ interiors.”


                                          20
             Case: 14-13282     Date Filed: 06/03/2015    Page: 21 of 24


      Finally, the District Court observed that “the Parties have submitted

competing expert reports addressing, among other things, whether the Individual

Defendants were deliberately indifferent to a known risk that James would commit

suicide.” Specifically, the District Court referenced the expert report of Ronald D.

McAndrew. That expert report says, in relevant part:

      It is further my professional opinion:
      • That Mr. James repeatedly advised both security and mental health
        staff of the Marion County Jail that he was suicidal, even that he
        was “super suicidal.”
      • That appropriate measures were not taken to protect this mental
        health patient from killing himself by security or mental health
        staff.
      • That Mr. James was placed into a security cell alone and literally
        provided with suicide tools so that he could carry out his suicidal
        threat. . . .
      • That a self-described “super suicidal” inmate was not observed by
        security staff for almost three full hours prior to the discovery of
        his death.
      • That a self-described “super suicidal” inmate was placed into open
        population gives way to the strongest opinion that there was
        deliberate indifference across the board at the Marion County Jail
        in terms of safety.

This report suffers from the same defects as the rest of the evidence the District

Court cited. Namely, it says nothing about what each particular defendant in this

case subjectively knew. The lack of specificity is highlighted by the report’s

suggestion of “deliberate indifference across the board.” (Emphasis added.)

Beyond that, the report implies that the true violators in this case are the “mental

health staff” who allowed Mr. James to leave the suicide prevention section and

                                          21
               Case: 14-13282   Date Filed: 06/03/2015   Page: 22 of 24


join the general population after he was initially put on suicide watch. Finally, the

expert report relies solely on Mr. James’s statement that he was “super suicidal,”

which—as discussed—happened more than three months before his suicide, and

was unknown to most of the defendants.

       Ms. Jackson has failed to offer any evidence that the defendants had the

subjective knowledge required to show that they were deliberately indifferent to a

strong risk that Mr. James would commit suicide. Absent subjective knowledge,

there is no genuine issue of fact about whether any of the officers showed

deliberate indifference. Summary judgment should have been granted.

                                          V.

       Finally, we address the District Court’s additional finding “that material

issues of fact remain in dispute as to whether the Individual Defendants responded

in a timely manner to James’ suicide.” In particular, the Court noted testimony

from Mr. Summers—the inmate who first told officers about Mr. James’s suicide

attempt on October 14—which suggests that, contrary to the official report, Mr.

Summers untied Mr. James and that it took over ten minutes for officers to arrive

at the cell.

       Ms. Jackson has forfeited this argument by not raising it in her complaint




                                          22
               Case: 14-13282        Date Filed: 06/03/2015       Page: 23 of 24


before the District Court.7 Acting with deliberate indifference to a serious medical

need is a separate claim from acting with deliberate indifference to a known risk of

suicide. Although both involve a deliberate-indifference standard, serious-

medical-need claims have to do with the “length of delay in providing medical

attention depend[ing] on the nature of the medical need and the reason for the

delay.” Harris v. Coweta Cnty., 21 F.3d 388, 393–94 (11th Cir. 1994). Even

reading the complaint liberally, and looking only for facts sufficient to state a

claim, Ms. Jackson never brought up the amount of time that passed between the

alert that Mr. James was committing suicide and the moment officers arrived and

began to administer medical care. We decline to address this separate cause of

action not raised by Ms. Jackson before the District Court. See Dean Witter

Reynolds, Inc. v. Fernandez, 741 F.2d 355, 360 (11th Cir. 1984) (“[A]n appellate

court generally will not consider a legal issue or theory unless it was presented to

the trial court.”).

                                               VI.

       This case is troubling. The Marion County Jail tragically failed to keep Mr.

James safe while he was incarcerated. Under our precedent, however, an officer is



       7
          Although Ms. Jackson does, briefly, touch on this argument in her opposition to the
officers’ motion for summary judgment, she does not do so in any meaningful way. See
Flanigan’s Enters. Inc. v. Fulton Cnty., Ga., 242 F.3d 976, 978 n.16 (11th Cir. 2001) (noting that
a party waives an issue where, although mentioning it in passing, the party fails “to elaborate or
provide any citation of authority in support of the . . . allegation”).
                                                23
             Case: 14-13282    Date Filed: 06/03/2015    Page: 24 of 24


liable under § 1983 for the suicide of an inmate only if he had subjective

knowledge of a serious risk that the inmate would commit suicide and he

disregarded that known risk. Because we find no genuine factual dispute about the

subjective knowledge of these seven defendants, we cannot sustain the District

Court’s ruling. We reverse with the instruction that the District Court grant the

defendants’ motions for summary judgment.

      REVERSED AND REMANDED.




                                         24